Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                          Illinois Official Reports                       Reason: I attest to
                                                                          the accuracy and
                                                                          integrity of this
                                                                          document
                                  Supreme Court                           Date: 2018.08.14
                                                                          14:51:40 -05'00'



                            People v. Cole, 2017 IL 120997




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
Court:               SALIMAH COLE (Amy P. Campanelli, Appellant).



Docket No.           120997



Filed                November 30, 2017



Decision Under       Appeal from the Circuit Court of Cook County, the Hon. Michele
Review               Pitman, Judge, presiding.



Judgment             Circuit court judgment affirmed.
                     Adjudication of direct civil contempt vacated.



Counsel on           Michael A. Scodro and Samuel D. Block, of Mayer Brown LLP, and
Appeal               Charles B. Sklarsky, Clifford W. Berlow, Ramon Villalpando, Briana
                     T. Sprick Schuster, and Nathaniel K.S. Wackman, of Jenner & Block
                     LLP, both of Chicago, for contemnor-appellant.

                     Lisa Madigan, Attorney General, of Springfield, and Kimberly M.
                     Foxx, State’s Attorney, of Chicago (Alan J. Spellberg, Assistant
                     State’s Attorney, of counsel), for the People.

                     Thomas F. Geselbracht, of DLA Piper LLP (US), of Chicago, for
                     amicus curiae National Association for Public Defense.
                              Kimberly A. Jansen and Leigh C. Bonsall, of Hinshaw & Culbertson
                              LLP, of Chicago, for amici curiae Vivien Gross, of Chicago Kent
                              College of Law, and Steven Lubet and Robert Burns, of Northwestern
                              Pritzker School of Law.

                              Carol A. Brook, Martin V. Sinclair, Jr., Sarah L. Rosenbluth, and
                              Natalie Feigenbaum, all of Chicago, for amicus curiae National
                              Association of Criminal Defense Lawyers.



     Justices                 JUSTICE THOMAS delivered the judgment of the court, with
                              opinion.
                              Chief Justice Karmeier and Justices Freeman, Kilbride, Garman,
                              Burke, and Theis concurred in the judgment and opinion.



                                               OPINION

¶1         On June 15, 2016, the circuit court of Cook County entered an order of adjudication of
       direct civil contempt against contemnor, Amy P. Campanelli, the Cook County public
       defender, and sanctioned Campanelli $250 per day until she purged herself of direct civil
       contempt or was otherwise discharged by due process of law. Campanelli filed a notice of
       appeal to the Appellate Court, First District. Campanelli also filed an emergency motion to
       stay the fines imposed by the trial court. The appellate court granted Campanelli’s motion to
       stay the fines.
¶2         The State then filed a motion for direct appeal to this court pursuant to Illinois Supreme
       Court Rule 302(b) (eff. Oct. 4, 2011). On July 29, 2016, this court allowed the State’s motion
       for direct appeal and transferred the appeal of the case from the appellate court to this court.
       This court also allowed the National Association of Criminal Defense Lawyers, the National
       Association for Public Defense, and Professors Vivian Gross, Steven Lubet, and Robert Burns
       to file amicus curiae briefs in support of contemnor Campanelli. Ill. S. Ct. R. 345 (eff. Sept.
       20, 2010).

¶3                                       BACKGROUND
¶4         Defendant Salimah Cole was charged in a 16-count indictment with 6 counts of first degree
       murder, 2 counts of armed robbery with a firearm, 5 counts of aggravated kidnapping, 1 count
       of aggravated arson, and 2 counts of possession of a stolen motor vehicle. The charges
       stemmed from the September 30, 2015, shooting, robbery, and kidnapping of La Prentis Cudjo
       and the robbery and kidnapping of Charles Morgan. Ashley Washington, Allen Whitehead,
       Zacchaeus Reed Jr., Julian Morgan, and Brianna Sago were also charged in connection with
       those crimes.



                                                  -2-
¶5       Cole appeared in court on April 12, 2016. A Cook County assistant public defender
     appeared as a friend of the court, as well as to defendant Cole, and informed the court that
     Cole’s mother had retained private counsel, who would need a continuance of a week or two.
     Accordingly, the trial court set the next court date for May 10, 2016.
¶6       At the May 10, 2016, court date, Cole informed the trial court that she was not able to
     afford private counsel. The trial court stated that it would appoint the public defender to
     represent Cole. Contemnor Amy P. Campanelli, the public defender of Cook County, then
     asked the court not to appoint the office of the public defender to represent Cole. Campanelli
     asked for leave of court to file a notice of intent to refuse appointment and to ask for
     appointment of counsel other than the public defender. When asked to explain her motion,
     Campanelli stated that she actually was refusing the appointment. Campanelli informed the
     court that the public defender could not represent Cole because there was a conflict of interest
     due to the codefendants in the case. Campanelli explained that four of Cole’s five codefendants
     were charged with the exact same offenses as Cole. In addition, codefendants Reed and
     Whitehouse were also charged with intimidation of codefendant Washington, for threatening
     to harm Washington and her family if she worked with the police on the murder case.
¶7       The trial court then asked Campanelli to explain the direct conflict to the court. Campanelli
     clarified that there was a potential for conflict. Campanelli asserted that she did not have to
     wait until a conflict developed, nor could she divulge attorney-client privileged information in
     order to inform the court of those conflicts. After considering the matter, the trial court
     appointed the public defender of Cook County to represent Cole, over Campanelli’s objection.
     Campanelli asked the court to hold her in friendly contempt and to impose a nominal sanction
     so that she could seek appellate review of the court’s decision. The trial court took the request
     under advisement and asked Campanelli to put the basis for her refusal to represent Cole in
     writing.
¶8       Campanelli then filed a notice of intent to refuse appointment and to request appointment
     of counsel other than the public defender of Cook County. In her notice, Campanelli argued
     that every client has a right to be represented by conflict-free counsel and that concurrent
     conflicts of interest are prohibited by Rule 1.7 of the Illinois Rules of Professional Conduct of
     2010 (eff. Jan. 1, 2010). Campanelli noted that Rule 1.7 provided that conflicts arise whenever
     the interests of one client are directly adverse to the interests of another client or whenever the
     representation of a client is materially limited. Based upon Rule 1.7, Campanelli stated that she
     could not accept appointment to represent Cole when she was already representing five other
     codefendants. Campanelli indicated that she also had moved to withdraw from representing
     codefendants Whitehead, Reed Jr., Morgan, and Sago, due to concurrent conflicts with one
     another and with codefendant Washington.1 Because she was bringing the conflict of interest
     to the court’s attention at an early stage, Campanelli claimed that it was incumbent on the court
     to take action and alleviate the conflict by appointing private counsel.
¶9       In addition to citing Rule 1.7, Campanelli contended that the office of the Cook County
     public defender had a conflict of interest in representing Cole because the office of the Cook
     County public defender is a law firm as set forth in Rule 1.10 of the Illinois Rules of
        1
          At a hearing on July 18, 2016, the trial court granted Campanelli’s motion to withdraw from the
     representation of codefendants Whitehead and Reed, finding a conflict of interest existed where
     Whitehead and Reed had been charged with intimidating codefendant Washington.

                                                  -3-
       Professional Conduct of 2010 (eff. Jan. 1, 2010). Consequently, Campanelli refused to accept
       appointment to represent Cole.
¶ 10       At a hearing on May 19, 2016, the trial court found that Cole was indigent and should be
       represented by the office of the Cook County public defender. Campanelli again told the court
       that she could not represent Cole because she was in conflict due to her representation of five
       other codefendants in the case. Campanelli stated that, pursuant to the Illinois Rules of
       Professional Conduct adopted in 2010, she could not represent more than one client on a case
       because of the potential conflict. Campanelli also noted that the Counties Code (55 ILCS
       5/3-4006 (West 2016)) allows a court to appoint counsel other than the public defender if the
       appointment of the public defender would prejudice the defendant. The trial court pointed out
       that it had not made a finding that appointment of the public defender would prejudice the
       defendant. Campanelli conceded that the trial court had not made a finding of prejudice but
       stated she had given the trial court enough testimony that she would be in conflict of interest if
       forced to represent Cole.
¶ 11       In response to further questioning from the trial court, Campanelli stated that there were
       approximately 518 attorneys in the office of the Cook County public defender and that those
       518 attorneys did not all share the same supervisors. With regard to the four other motions to
       withdraw that Campanelli had filed concerning Cole’s codefendants, Campanelli
       acknowledged that she had four separate attorneys from different divisions in her office
       representing those defendants. In addition, those assistant public defenders each had a different
       supervisor, but those supervisors might report to the same deputy director. Campanelli
       conceded that she has a multiple defender division for multiple offender cases but contended
       that she was in conflict even in those cases.
¶ 12       The trial court then reiterated that defendant Cole was in custody without legal
       representation, that Cole was indigent and had a right to counsel, and that, as public defender
       of Cook County, Campanelli was sworn to represent an indigent defendant unless the court
       finds that the defendant’s rights would be prejudiced. The trial court observed that it had not
       found Cole’s rights to be prejudiced, so that Campanelli’s refusal to represent Cole was
       contemptuous. Campanelli continued to refuse to follow the order of the court to represent
       Cole, repeating that she could not represent Cole due to a conflict. Campanelli denied that she
       was violating the Counties Code in refusing to represent Cole, arguing that in fact she would be
       violating the Illinois Rules of Professional Conduct of 2010 in representing Cole.
¶ 13       The trial court again stated that Campanelli was sworn to represent an indigent defendant
       unless the court finds that the defendant’s rights would be prejudiced. The trial court did not
       find Cole’s rights to be prejudiced and asked Campanelli to carefully consider her refusal to
       represent Cole. The trial court then continued the case for ruling on Campanelli’s request for
       contempt. The trial court also appointed private counsel to represent Cole in light of
       Campanelli’s refusal.
¶ 14       Campanelli next appeared before the court on June 15, 2016. The trial court noted that it
       had appointed private counsel for Cole because she was an indigent defendant without
       representation of counsel. The trial court repeated that it had found there was no conflict in
       Campanelli representing Cole and again ordered Campanelli to represent Cole, indicating that
       it would vacate the appointment of private counsel upon Campanelli’s acceptance of the
       appointment.


                                                   -4-
¶ 15       Campanelli again stated that she was in conflict in representing Cole, the sixth defendant in
       a six-defendant murder case, when she already represented five of those defendants.
       Campanelli indicated that she had filed motions to withdraw with regard to four of the five
       other defendants, as she was in conflict of interest with those defendants also. Campanelli
       conceded that she had separate attorneys assigned to those defendants but contended that,
       under the Counties Code (55 ILCS 5/3-4006 (West 2016)), she was the attorney for every
       client assigned to her office. Campanelli also asserted that her office was a law firm and
       wanted to be treated like any other law firm in the state of Illinois for purposes of conflict of
       interest. Campanelli stated that she represents every client in the public defender’s office and
       had a right to know every fact, every strategy, and every defense of every case. If not allowed
       to know the confidences between lawyers, she would not be acting as the public defender of
       Cook County.
¶ 16       The trial court again ordered Campanelli to represent Cole and warned that her refusal to
       represent Cole would be in direct contempt of court. Campanelli responded that she continued
       to refuse to represent Cole. The trial court therefore found that Campanelli had willfully and
       contemptuously refused to accept the trial court’s appointment to represent Cole after being
       ordered to do so. The trial court found Campanelli’s refusal to be without basis, as there was no
       prejudice to Cole if Campanelli accepted the appointment. The trial court therefore ordered
       that Campanelli was in direct civil contempt for her willful failure to obey a direct order of the
       court. The trial court imposed a sanction consisting of a fine of $250 per day until such time as
       Campanelli purged herself of direct civil contempt by accepting appointment as counsel for
       defendant Cole or until she was otherwise discharged by due process of law.

¶ 17                                              ANALYSIS
¶ 18       This case comes before this court on appeal of the trial court’s order finding Campanelli to
       be in direct civil contempt and imposing sanctions. A court is vested with the inherent power to
       enforce its orders and to preserve the dignity of the court by the use of contempt proceedings.
       In re Baker, 71 Ill. 2d 480, 484 (1978). An order cast in terms of a contempt proceeding
       imposing sanctions is a final and appealable order. People ex rel. Scott v. Silverstein, 87 Ill. 2d
167, 171-72 (1981). This is because the imposition of a sanction for contempt, while occurring
       within the context of another proceeding, “is an original special proceeding, collateral to and
       independent of, the case in which the contempt arises.” Id. at 172. In reviewing the contempt
       order, we must examine the propriety of the trial court’s order directing Campanelli to accept
       appointment as counsel for Cole. If the order was invalid, the contempt order must be reversed.
       People v. Shukovsky, 128 Ill. 2d 210, 222 (1988).
¶ 19       Whether a party is guilty of contempt is a question of fact for the trial court. In re Marriage
       of Logston, 103 Ill. 2d 266, 286-87 (1984). Logston held that a reviewing court will not disturb
       the trial court’s finding unless it is against the manifest weight of the evidence or the record
       reflects an abuse of discretion. Id. at 287. In Norskog v. Pfiel, 197 Ill. 2d 60, 70-71 (2001), the
       court clarified that the proper standard of review depends on the question that was answered in
       the trial court. Thus, if the facts are uncontroverted and the issue is the trial court’s application
       of the law to the facts, a reviewing court may apply de novo review. Id.
¶ 20       In this case, to the extent our review concerns application of this court’s rules, we find that
       de novo review is appropriate. When interpreting supreme court rules, this court is guided by


                                                     -5-
       the same principles applicable to construction of statutes. People v. Salem, 2016 IL 118693,
       ¶ 11. The construction of a statute is a question of law that is reviewed de novo. People v.
       Smith, 236 Ill. 2d 162, 167 (2010). To the extent our review concerns the trial court’s
       adjudication of contempt, we find it is appropriate to apply an abuse of discretion standard.
¶ 21       In this court, as in the trial court, Campanelli argues that she is barred from representing
       Cole due to a conflict of interest between Cole and her codefendants. Campanelli asserts that
       any representation of more than one defendant in a multiple defendant case presents a conflict
       of interest for the office of the public defender. Campanelli claims a conflict based upon the
       sixth amendment to the United States Constitution (U.S. Const., amend. VI), article I, section
       8, of the Illinois Constitution (Ill. Const. 1970, art. I, § 8), and Rules 1.10 and 1.7 of the Illinois
       Rules of Professional Conduct of 2010 (eff. Jan. 1, 2010).
¶ 22       Those accused of crime have a sixth amendment right to the effective assistance of counsel.
       People v. Spreitzer, 123 Ill. 2d 1, 13 (1988) (citing Cuyler v. Sullivan, 446 U.S. 335, 343
       (1980), and Glasser v. United States, 315 U.S. 60, 70 (1942)). Effective assistance of counsel
       means assistance by an attorney whose allegiance to his client is not diluted by conflicting
       interests or inconsistent obligations. Spreitzer, 123 Ill. 2d at 13-14. The United States Supreme
       Court has held that requiring or permitting a single attorney to represent codefendants is not
       per se violative of the constitutional guarantee of the effective assistance of counsel. Holloway
       v. Arkansas, 435 U.S. 475, 482 (1978). The court in Spreitzer also recognized that treating
       multiple representation of codefendants as creating a per se conflict would put an end to
       multiple representation altogether, “since a ‘possible conflict inheres in almost every instance
       of multiple representation,’ and a per se rule would ‘preclude multiple representation even in
       cases where “[a] common defense *** gives strength against a common attack.” ’ ” Spreitzer,
123 Ill. 2d at 17 (quoting Cuyler, 446 U.S. at 348, quoting Glasser, 315 U.S. at 92). Cuyler
       recognized, however, that since a possible conflict of interest inheres in almost every instance
       of multiple representation, a defendant who objects to multiple representation must have the
       opportunity to show that potential conflicts imperil his right to a fair trial. Cuyler, 446 U.S. at
       348.
¶ 23       Campanelli maintains that she did show that potential conflicts imperiled Cole’s right to a
       fair trial, so that the trial court erred in finding her in direct contempt of court. In making this
       argument, Campanelli contends that representation by the office of the Cook County public
       defender is tantamount to representation by a single attorney for purposes of conflict of interest
       analysis. Consequently, before we address whether Campanelli established that potential
       conflicts imperiled Cole’s right to a fair trial, we first must address Campanelli’s claim that
       representation by the public defender constitutes representation by a single attorney.
¶ 24       In support of this argument, Campanelli points to Rule 1.10 of the Illinois Rules of
       Professional Conduct of 2010. Rule 1.10(a) provides:
                “While lawyers are associated in a firm, none of them shall knowingly represent a
                client when any one of them practicing alone would be prohibited from doing so by
                Rules 1.7 or 1.9, unless the prohibition is based on a personal interest of the prohibited
                lawyer and does not present a significant risk of materially limiting the representation
                of the client by the remaining lawyers in the firm.” Ill. R. Prof’l Conduct (2010) R.
                1.10(a) (eff. Jan. 1, 2010).
       Comment 1 to Rule 1.10 explains:


                                                      -6-
                “For purposes of the Rules of Professional Conduct, the term ‘firm’ denotes lawyers in
                a law partnership, professional corporation, sole proprietorship or other association
                authorized to practice law; or lawyers employed in a legal services organization or the
                legal department of a corporation or other organization. See Rule 1.0(c). Whether two
                or more lawyers constitute a firm within this definition can depend on the specific
                facts.” Ill. R. Prof’l Conduct (2010) R. 1.10 cmt. 1 (eff. Jan. 1, 2010).
¶ 25        Campanelli argues that the office of the public defender is a “firm,” which means that its
       associated members—the assistant public defenders—may not represent clients with
       conflicting interests. In making this argument, Campanelli acknowledges that People v.
       Robinson, 79 Ill. 2d 147 (1979), held that a public defender’s office is not a firm. However,
       Campanelli maintains that Robinson did not resolve the question of whether the office of the
       public defender is a firm within the definition of Rule 1.10 because the Robinson decision
       predated the drafting of the written rules of professional conduct in Illinois.
¶ 26        The Robinson decision was filed in 1979. Campanelli points out that the Illinois Code of
       Professional Responsibility was adopted on June 3, 1980, and was replaced by the Illinois
       Rules of Professional Conduct in 1990, which then were substantially amended in 2010.
       Therefore, Robinson could not have resolved whether, under the current rules, the office of the
       public defender is an “association authorized to practice law” or “a legal services organization”
       because Robinson did not construe the language of Rule 1.10. Campanelli contends that, under
       the plain language of Rule 1.10, the office of the public defender fits either description, so that
       it is a “firm” within the plain meaning of Rule 1.10.
¶ 27        As Campanelli concedes, Robinson considered “whether the individual attorneys
       employed in the office of a public defender are members of an entity subject to the generally
       recognized rule that if an attorney is disqualified by reason of a conflict of interest that no other
       partner or associate of his firm may continue with the representation.” Id. at 154. Robinson
       held that “the avoidance of conflicts of interest which result in failure to provide effective
       assistance of counsel does not require us to hold that the individual attorneys who comprise the
       staff of a public defender are members of an entity which should be subject to the rule that if
       one attorney is disqualified by reason of a conflict of interest then no other member of the
       entity may continue with the representation.” Id. at 158-59.
¶ 28        Following Robinson, in People v. Miller, 79 Ill. 2d 454 (1980), the court reiterated that it
       had rejected the claim that a public defender’s office is to be treated as a law firm or an “entity”
       in considering a conflict of interest claim. Miller explained that where one assistant public
       defender might not effectively represent two competing interests, “two assistants might be able
       to do so, and in determining whether separate assistants can properly represent competing
       interests, we are to apply the general guidelines enunciated in our prior cases and those of the
       United States Supreme Court on the subject of conflicts of interest.” Id. at 461.
¶ 29        As noted, Campanelli claims that Robinson does not control on the issue of whether the
       office of the Cook County public defender is a firm for purposes of Rule 1.10 because
       Robinson was decided before the rules were adopted. Campanelli argues that the Robinson
       decision cannot be used to construe the plain language in Rule 1.10 defining “firm” because
       the Robinson court never addressed the language in the rule. In making this argument,
       however, Campanelli misunderstands this court’s case law concerning the interpretation of
       statutes and court rules.


                                                     -7-
¶ 30        It is well settled that when statutes are enacted after judicial opinions are published, it must
       be presumed that the legislature acted with knowledge of the prevailing case law. People v.
       Hickman, 163 Ill. 2d 250, 262 (1994). As set forth supra, this court is guided by the same
       principles applicable to the construction of statutes when interpreting supreme court rules.
       Salem, 2016 IL 118693, ¶ 11. Consequently, in adopting the Illinois Code of Professional
       Responsibility, and later the Illinois Rules of Professional Conduct and the 2010 amendments
       to those rules, we presume that the court was well aware of its own case law holding that the
       office of the public defender is not a law firm for purposes of conflict of interest. This court has
       never departed from its precedent to expressly include the office of the public defender within
       the definition of a law firm, “association authorized to practice law,” or “a legal services
       organization” in its Code of Professional Responsibility or Rules of Professional Conduct.
       Absent an express repudiation of the Robinson holding in this court’s Rules of Professional
       Conduct, we find no basis to declare that Robinson is no longer good law or that Rule 1.10 now
       includes the office of public defender within its definition of law firms for purposes of a
       conflict of interest.
¶ 31        Campanelli then urges this court to overrule Robinson. Campanelli contends that Robinson
       failed to provide a reasoned analysis for its holding, relying as its sole explanation on “an
       unsupported statement” that treating the office of the public defender as a firm “would lead to
       the appointment of inadequate and inexperienced private counsel.” Campanelli asserts that
       such speculation alone does not justify distortion of the plain meaning of Rule 1.10.
¶ 32        We again point out that the plain meaning of “firm” in Rule 1.10 necessarily excludes
       public defender offices from its definition. Moreover, the risk of appointing inadequate and
       inexperienced private counsel was not the basis for the Robinson decision. Robinson did
       consider case law from other jurisdictions, as well as the American Bar Association Standards
       Relating to the Administration of Criminal Justice, which found that a public defender’s office
       is a firm for purposes of conflict of interest analysis. Robinson also considered the size and
       organization of the state’s public defender offices. Robinson then concluded that, “[u]pon
       review of the authorities and consideration of the diversity of organization of the offices of
       public defenders,” the avoidance of conflicts of interest did not require the court to hold that
       the public defender’s office was analogous to a law firm. Robinson, 79 Ill. 2d at 158-59.
¶ 33        In reaching that conclusion, the court did note that, “[i]n many instances the application of
       such a per se rule would require the appointment of counsel with virtually no experience in the
       trial of criminal matters, thus raising, with justification, the question of competency of
       counsel.” Id. at 159. Although the court noted that application of a per se rule might have such
       consequences, this was not the basis for the court’s decision. Rather, Robinson balanced that
       possibility against the remote possibility that an experienced member of the public defender’s
       staff might labor under a conflict of interest because another member of the staff was so
       burdened and found that the decisions of the United States Supreme Court, as well as its own
       decisions, furnished adequate guidance to avoid conflicts of interest which would impede the
       furnishing of effective assistance of counsel. Id. at 159-60.
¶ 34        The court later explained, in People v. Lewis, 88 Ill. 2d 429, 438 (1981), that the Robinson
       court “did not deem a personal allegiance or loyalty to the public defender’s office sufficient to
       justify a rule that if one attorney employed by such an office were disqualified by reason of a
       conflict of interest, no other attorney employed by that office could undertake the


                                                     -8-
       representation.” The basis for the Robinson rule again was repeated in People v. Banks, 121 Ill.
2d 36, 42 (1987), where the court stated that “Robinson rejected a per se conflicts rule
       precisely because it finds that an assistant public defender’s loyalty towards his office is not
       great enough to impute to him the conflicts of other assistants.”
¶ 35       Robinson, then, based its holding on the fact that the adversary tendency of lawyers within
       the public defender’s office was sufficient protection against a conflict of interest between
       assistant public defenders. This court and our appellate court have consistently applied
       Robinson for nearly 40 years. Consequently, we find no merit to Campanelli’s claim that the
       decision was poorly reasoned and unworkable.
¶ 36       Having found that the office of the public defender is not a “firm” for purposes of Rule
       1.10, we next address Campanelli’s claim that Rule 1.7 bars the public defender from
       representing multiple defendants in a single prosecution. Rule 1.7 provides:
                   “(a) Except as provided in paragraph (b), a lawyer shall not represent a client if the
               representation involves a concurrent conflict of interest. A concurrent conflict of
               interest exists if:
                       (1) the representation of one client will be directly adverse to another client; or
                       (2) there is a significant risk that the representation of one or more clients will
                   be materially limited by the lawyer’s responsibilities to another client, a former
                   client or a third person or by a personal interest of the lawyer.” Ill. R. Prof’l
                   Conduct (2010) R. 1.7 (eff. Jan. 1, 2010).
       Campanelli also points to comment 23 to Rule 1.7, which explains that:
               “[S]imultaneous representation of parties whose interests in litigation may conflict,
               such as coplaintiffs or codefendants, is governed by paragraph (a)(2). A conflict may
               exist by reason of substantial discrepancy in the parties’ testimony, incompatibility in
               positions in relation to an opposing party or the fact that there are substantially different
               possibilities of settlement of the claims or liabilities in question. Such conflicts can
               arise in criminal cases as well as civil. The potential for conflict of interest in
               representing multiple defendants in a criminal case is so grave that ordinarily a lawyer
               should decline to represent more than one codefendant.” Ill. R. Prof’l Conduct (2010)
               R. 1.7 cmt. 23 (eff. Jan. 1, 2010).
       Campanelli argues that Rule 1.7 and comment 23 establish that conflicts are inevitable in cases
       of joint representation of codefendants.
¶ 37       While Rule 1.7 and comment 23 warn of the risk of joint representation of codefendants,
       the rule and comment address the representation of multiple defendants by one attorney. The
       issue here, in contrast, is whether representation of codefendants by different assistant public
       defenders presents a conflict of interest. Spreitzer explained that “[t]he asserted danger in the
       Banks-Robinson-Spicer line of cases was not so much that a single lawyer would attempt to
       represent the conflicting interests of two defendants as that a lawyer’s loyalty to his client
       would be diluted by a conflicting allegiance to a fellow lawyer.” Spreitzer, 123 Ill. 2d at 21.
¶ 38       As discussed, with regard to the public defender’s office, this court has declined to adopt a
       per se rule finding a conflict of interest where different assistant public defenders represent
       codefendants in a case. Consequently, with regard to the public defender’s office, a
       case-by-case inquiry “is contemplated whereby it is determined whether any facts peculiar to
       the case preclude the representation of competing interests by separate members of the public

                                                     -9-
       defender’s office.” Miller, 79 Ill. 2d at 462. The mere fact that codefendants in a case are
       represented by separate members of the public defender’s office does not violate Rule 1.7.
¶ 39       Campanelli then argues that appointing the office of the public defender to represent
       codefendants always presents a conflict of interest under Rule 1.7 because Campanelli, as the
       Cook County public defender, is counsel to all the defendants her office represents.
       Campanelli cites the Counties Code, as well as Burnette v. Terrell, 232 Ill. 2d 522 (2009), in
       support of her argument.
¶ 40       Campanelli points out that the Counties Code provides:
               “The Public Defender, as directed by the court, shall act as attorney, without fee *** for
               all persons who are held in custody or who are charged with the commission of any
               criminal offense ***.” 55 ILCS 5/3-4006 (West 2016).
       In addition, Burnette held that the circuit court under the Counties Code “appoints the office of
       the public defender to act as the attorney for an indigent defendant” and “does not appoint an
       individual assistant public defender.” Burnette, 232 Ill. 2d at 538. Campanelli seizes upon the
       preceding language from Burnette to support her claim that she is the attorney for all
       defendants represented by her office.
¶ 41       We find Campanelli’s reliance on Burnette to be misplaced. At issue in Burnette was
       whether a circuit court judge had the authority to refuse to allow an assistant public defender to
       represent clients in his courtroom, to remove an assistant public defender from representation
       of a defendant, or to assign a specific assistant public defender to represent a defendant in an
       individual case. The court held that the public defender has the sole authority to make work
       assignments for the assistant public defenders. Id. at 538-39. In so holding, the court noted that,
       under the Counties Code, the circuit court has the authority to direct the public defender to
       represent an indigent defendant but the circuit court does not appoint the individual assistant
       public defender. Id. at 538.
¶ 42       The fact that the trial court appoints the office of public defender to represent an indigent
       defendant, rather than appointing specific assistant public defenders, does not thereby
       transform the office of the public defender into a single entity for purposes of conflict of
       interest analysis. Similarly, the fact that the appointed public defender has supervisory
       authority over his or her assistant public defenders does not override an assistant public
       defender’s undivided loyalty to his client.
¶ 43       In Banks, the court declined to find a per se conflict of interest where one assistant public
       defender argued the ineffective assistance of another assistant public defender. Banks, 121 Ill.
2d 36. Banks held that it would be erroneous to assume that public defenders have such an
       allegiance to their office that they would be unable to subordinate that allegiance to the
       interests of their clients. Id. at 43. Pursuant to Campanelli’s argument, an assistant public
       defender would never be able to argue the ineffective assistance of another assistant public
       defender where they were both were under the supervision of the public defender, as the public
       defender then would be arguing her own ineffectiveness. Banks implicitly rejected such an
       analysis in finding that an assistant public defender’s loyalty to his client supersedes his
       allegiance to the office of the public defender.
¶ 44       The same analysis applies when different assistant public defenders are appointed to
       represent codefendants in a case. While Campanelli has oversight of the approximately 518
       assistant public defenders in her office, it is the assistant public defender appointed to represent

                                                    - 10 -
       a defendant who provides the legal services to that defendant. The assistant public defender’s
       loyalty to his office has not been deemed great enough to impute to him the conflicts of other
       assistant public defenders. Id. at 42. As in Banks, the fact that Campanelli has supervisory
       authority over all the assistant public defenders in the office of the Cook County public
       defender is not sufficient grounds, in and of itself, to disqualify the entire office from
       representing codefendants.
¶ 45       Campanelli next argues that, in any event, the trial court abused its discretion in appointing
       her to represent Cole because she twice informed the court that a direct conflict of interest
       prevented her from zealously representing Cole. Campanelli points to her written submission
       to the court stating that there was a conflict in representing Cole with respect to her
       codefendants but that “more detail cannot be given without violating the attorney-client
       privilege, which is the very thing the Public Defender is seeking to avoid via the appointment
       of counsel.” When she appeared in court on the issue, Campanelli again told the court she was
       in conflict and could not “divulge attorney-client privilege information that I have learned
       about the other five codefendants in this case in order to tell you what the conflicts in this case
       are.” Citing Holloway, Campanelli contends that it was enough to prove a conflict when she, as
       an officer of the court, represented that Cole would be prejudiced by her appointment.
¶ 46       Holloway held that if a potential conflict is brought to the attention of the trial court by
       counsel at an early stage, a duty devolves upon the trial court to either appoint separate counsel
       or take adequate steps to ascertain whether the risk of conflict was too remote to warrant
       separate counsel. Holloway, 435 U.S. at 484; accord Spreitzer, 123 Ill. 2d at 18. Holloway
       found persuasive decisions holding that an attorney’s request for the appointment of separate
       counsel, based upon his representations as an officer of the court regarding a conflict of
       interest, generally should be granted. Holloway, 435 U.S. at 485. Holloway observed that those
       courts had considered that an attorney representing two defendants in a criminal matter is in the
       best position professionally and ethically to determine when a conflict of interest exists or will
       develop during the course of a trial, that defense attorneys have an obligation upon discovering
       a conflict of interest to advise the court of the problem, and that attorneys, as officers of the
       court, address the judge virtually under oath in making their declarations. Id. at 485-86.
¶ 47       Campanelli argues that the trial court abused its discretion in ordering her to represent Cole
       in light of Campanelli’s assertion that a conflict of interest prevented her from doing so.
       Campanelli contends that she cannot be ordered to divulge attorney-client privileged
       information in order to establish a conflict.
¶ 48       Campanelli is correct that counsel cannot be ordered to divulge attorney-client privileged
       information. However, Holloway explained that its holding did not preclude a trial court from
       exploring the adequacy of the basis of defense counsel’s representations regarding a conflict of
       interest without improperly requiring disclosure of the confidential communications of the
       client. Id. at 487. The trial court in this case never ordered Campanelli to divulge confidential
       communications in attempting to ascertain the basis for Campanelli’s refusal to accept the
       appointment to represent Cole.
¶ 49       Campanelli then argues that the trial court erred in asking her to explain the direct conflict
       regarding the representation of Cole to the court. At oral argument, counsel for Campanelli
       argued that Campanelli need only allege a conflict of interest, without more, in order to
       withdraw from representation. Campanelli cites People v. Jones, 121 Ill. 2d 21, 28 (1988), in


                                                   - 11 -
       arguing she need only allege a potential or possible conflict in order to withdraw from
       representation.
¶ 50       Although Jones referenced a potential or possible conflict that might deprive a defendant
       of the effective assistance of counsel, Jones discussed a potential or possible conflict in the
       context of the proper procedure when a conflict is brought to the attention of the trial court.
       Jones noted that in Holloway, when a potential conflict is brought to the attention of the trial
       court by counsel before trial or at an early stage of trial, the trial court must take “adequate
       steps” to deal with it. Id. Jones then stated that if “adequate steps” are not taken, the fact of a
       potential or possible conflict might deprive the defendant of the guaranteed assistance of
       counsel. Id. Spreitzer explained that adequate steps require a court to “ascertain whether the
       risk of conflict was too remote to warrant separate counsel.” Spreitzer, 123 Ill. 2d at 18. The
       question in this case, then, is whether the trial court properly found that the risk of conflict in
       the representation of Cole was too remote to warrant separate counsel.
¶ 51       A defendant raising a potential conflict between two public defenders need only present the
       gist of such a conflict. People v. Hardin, 217 Ill. 2d 289, 303 (2005). “The defendant must
       sketch, in limited detail, a picture of how the working relationship between the public
       defenders created an appearance of impropriety.” Id. However, bare allegations of a conflict
       are not enough, and in the absence of an evidentiary record of conflict, a conflict should not be
       created based on mere speculation. Id. at 302. Relevant factors to consider include whether the
       two public defenders were trial partners in the defendant’s case; whether the public defenders
       where in hierarchical positions where one supervised or was supervised by the other; or
       whether the size, structure, and organization of the office in which they worked affected the
       closeness of any supervision. Id. at 303.
¶ 52       Here, the trial court found that Campanelli failed to provide any substantive basis that a
       conflict of interest prohibited her from providing legal representation to Cole. Upon review,
       we find no abuse of discretion in the trial court’s finding. None of the factors deemed relevant
       in Hardin are set forth in the record in this case with regard to the representation of Cole.
       Campanelli conceded that Cole’s codefendants were represented by attorneys from the public
       defender’s multiple defendant division. The office of the Cook County public defender
       describes the multiple defendant division as follows:
                   “Attorneys assigned to the Multiple Defendant Division (MDD) of the Law Office
               of the Cook County Public Defender represent clients in felony and first degree murder
               cases where more than one person is accused. These attorneys are very experienced and
               represent indigent accused throughout the county. They act independently of other
               divisions in the office to prevent any effects from a conflict between Public Defender
               clients.” Divisions of the Public Defender’s Office, Cook County Gov’t,
               http://cookcountyil.gov/service/ divisions-public-defenders-office (last visited Nov. 8,
               2017).
       Although Campanelli contends that the multiple defendant division itself is always in conflict,
       that assertion is based upon her argument that the office of the Cook County public defender is
       a law firm, as well as her argument that she is the appointed counsel to all the defendants her
       office represents. As discussed supra, we have rejected these arguments.
¶ 53       Campanelli also acknowledged that there were approximately 518 attorneys employed by
       the office of the Cook County public defender and those 518 attorneys did not all share the


                                                   - 12 -
       same supervisors. Further, the attorneys assigned to represent Cole’s codefendants were from
       different divisions of the public defender’s office, and each had a different supervisor. These
       facts mitigate against a finding of conflict of interest in Campanelli’s representation of Cole.
¶ 54       Although a defendant need only present the gist of a conflict, we find that Campanelli
       proffered only the bare allegations of a conflict, based on mere speculation. In the court
       hearing on May 10, 2016, when asked to explain the direct conflict to the court, Campanelli
       clarified that there was a potential for conflict and asserted that she did not have to wait until a
       conflict developed. In her written submission to the court, Campanelli claimed that there was a
       conflict of interest whenever she was appointed to represent multiple defendants. Again, at the
       May 19, 2016, hearing, Campanelli stated that she could not represent more than one defendant
       because of the potential conflict, although she acknowledged that each codefendant was
       represented by separate attorneys from different divisions of her office, with different
       supervisors. At the June 15, 2016, hearing, Campanelli repeated that she was in conflict
       representing Cole because she already represented five other defendants.
¶ 55       Despite Campanelli’s attempt to assert a conflict in the public defender’s representation of
       Cole, it is clear that basis for Campanelli’s conflict or potential conflict in representing of Cole
       arises solely from the fact that the office of public defender was appointed to represent more
       than one defendant in this multiple defendant case. Robinson and its progeny have consistently
       rejected that claim.
¶ 56       We note that even in her brief on appeal, Campanelli’s argument concerning her conflict
       centers on a remote potential for conflict. She argues that it is all but inevitable in a joint
       representation that a conflict of interest will arise and that conflicts are difficult to discern at
       the outset of criminal litigation. Campanelli also argues that waiting to appoint conflict-free
       counsel until a conflict reveals itself is wasteful and often prejudicial. In addition, Campanelli
       asserts that conflicts that do not exist at the outset of a representation may arise later in the
       case.
¶ 57       These “potential conflicts,” however, are the type that may exist in every case involving
       multiple representation of codefendants. Cuyler recognized that “a possible conflict inheres in
       almost every instance of multiple representation.” Cuyler, 446 U.S. at 348. Nonetheless, the
       United States Supreme Court and this court have declined to find a per se conflict of interest
       simply because multiple representation may involve a conflict of interest.
¶ 58       At best, Campanelli’s claims of conflict are based upon mere speculation that joint
       representation of codefendants by assistant public defenders will, at some point, result in
       conflict. These claims fail to provide an evidentiary record of conflict, and a conflict cannot be
       created on mere speculation.
¶ 59       As noted, under Holloway and Spreitzer, when a potential conflict is brought to the
       attention of the trial court at an early stage, a duty devolves upon the trial court to either
       appoint separate counsel or to take adequate steps to ascertain whether the risk of conflict was
       too remote to warrant separate counsel. Here, the trial court took adequate steps to ascertain
       that the risk of conflict was too remote to warrant separate counsel. Under the circumstances,
       then, the trial court did not abuse its discretion in finding that there would be no prejudice to
       Cole in appointing the office of the Cook County public defender to represent her.
¶ 60       Having found that the trial court did not abuse its discretion in ordering Campanelli to
       represent Cole, it follows that the trial court did not err in adjudicating Campanelli to be in

                                                    - 13 -
       direct civil contempt of court. Section 3-4006 of the Counties Code provides that “[t]he Public
       Defender, as directed by the court, shall act as attorney, without fee, before any court within
       any county for all persons who are held in custody or who are charged with the commission of
       any criminal offense, and who the court finds are unable to employ counsel.” (Emphasis
       added.) 55 ILCS 5/3-4006 (West 2016). Here, the trial court directed Campanelli, the public
       defender, to act as attorney for Cole. Campanelli refused the trial court’s direction. The trial
       court therefore properly invoked its inherent power to enforce its order and preserve the
       dignity of the court by use of contempt proceedings.
¶ 61       Accordingly, we affirm the trial court’s judgment finding Campanelli to be in direct civil
       contempt and imposing sanctions for that contempt. We note, however, that the record is clear
       that the trial court understood Campanelli’s contempt was purely a formal one and that the
       motivation for the contempt was solely to permit an appeal of the issue of multiple
       representation of defendants in light of the 2010 revisions to the Illinois Rules of Professional
       Conduct. Given these circumstances, we vacate the order of the trial court holding Campanelli
       in contempt and vacate the award of sanctions, despite our finding that the contempt order and
       award of sanctions were valid. See Shukovsky, 128 Ill. 2d at 231 (vacating contempt order
       where contempt was purely formal and motivation was to permit examination of a question
       through appeal); Jiotis v. Burr Ridge Park District, 2014 IL App (2d) 121293, ¶ 57 (where
       contemnor refuses to comply with court order in good-faith effort to secure an interpretation of
       an issue without direct precedent, it is appropriate to vacate the contempt on appeal).
¶ 62       Moreover, because the underlying case against Cole has continued to proceed with
       appointed counsel since May 19, 2016, we find, for purposes of judicial economy, that
       appointed counsel shall continue to represent Cole in the underlying case. We decline to order
       Campanelli to now accept representation of Cole.
¶ 63       For all the preceding reasons, we affirm the judgment of the circuit court of Cook County
       finding contemnor Amy Campanelli to be in direct civil contempt and imposing sanctions for
       that contempt. Nonetheless, we vacate the trial court’s order adjudicating Campanelli in
       contempt and imposing sanctions.

¶ 64      Circuit court judgment affirmed.
¶ 65      Adjudication of direct civil contempt vacated.




                                                  - 14 -